Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 1 of 26 PageID #: 69




              IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF DELAWARE

VANDA PHARMACEUTICALS INC., )
                            )
          Plaintiff,        )
                            )
      v.                    )           Civ. No. 19-2202-CFC
                            )
TEVA PHARMACEUTICALS USA,   )
INC.,                       )
                            )
          Defendant.        )

VANDA PHARMACEUTICALS INC., )
                              )
            Plaintiff,        )
                              )
    v.                        )         Civ. No. 19-2375-CFC
                              )
APOTEX INC. and APOTEX CORP., )
                              )
            Defendants.       )

VANDA PHARMACEUTICALS INC., )
                              )
            Plaintiff,        )
                              )         Civ. No. 19-0083-CFC
    v.                        )
                              )
APOTEX INC. and APOTEX CORP., )
                              )
           Defendants.        )
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 2 of 26 PageID #: 70




VANDA PHARMACEUTICALS INC., )
                            )
          Plaintiff,        )
                            )
      v.                    )           Civ. No. 20-0093-CFC
                            )
TEVA PHARMACEUTICALS USA,   )
INC.,                       )
                            )
          Defendant.
VANDA PHARMACEUTICALS INC., )
                             )
          Plaintiff,         )
                             )
     v.                      )          Civ. No. 20-0235-CFC
                             )
MSN PHARMACEUTICALS INC. and )
MSN LABORATORIES PRIVATE     )
LIMITED,                     )
                             )
          Defendants.        )
VANDA PHARMACEUTICALS INC., )
                             )
          Plaintiff,         )
                             )
     v.                      )          Civ. No. 20-0318-CFC
                             )
MSN PHARMACEUTICALS INC. and )
MSN LABORATORIES PRIVATE     )
LIMITED,                     )
                             )
          Defendants.        )
 Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 3 of 26 PageID #: 71




            JOINT [PROPOSED] SCHEDULING ORDER
     FOR PATENT CASE IN WHICH INFRINGEMENT IS ALLEGED

      This ____ day of ________, 2020, the Court having conducted an initial

Rule 16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties

having determined after discussion that the matter cannot be resolved at this

juncture by settlement, voluntary mediation, or binding arbitration:

      IT IS ORDERED that:

      1.      Relevant Deadlines and Dates. All relevant deadlines and dates

established by this Order are set forth in the chart attached as Exhibit A.

      2.      Rule 26(a)(1) Initial Disclosures. The parties shall serve their Rule

26(a)(1) Initial Disclosures on or before April 10, 2020.

      3.      Disclosure of Asserted Claims and Infringement Contentions. Plaintiff

shall serve its disclosure of Asserted Claims and Infringement Contentions” on or

before May 8, 2020.

           (a) Each claim of each asserted patent that is allegedly infringed by each

              opposing party, including for each claim the applicable statutory

              subsections of 35 U.S.C. §271 asserted;

           (b) Separately for each asserted claim, each accused apparatus, product,

              device, process, method, act, or other instrumentality (“Accused

              Instrumentality”) of each opposing party of which the party is aware.

              This identification shall be as specific as possible. Each product,


                                           1
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 4 of 26 PageID #: 72




          device, and apparatus shall be identified by name or model number, if

          known. Each method or process shall be identified by name, if known,

          or by any product, device, or apparatus which, when used, allegedly

          results in the practice of the claimed method or process;

       (c) A chart identifying specifically where and how each limitation of each

          asserted claim is found within each Accused Instrumentality,

          including for each limitation that such party contends is governed by

          35 U.S.C. § 112(f), the identity of the structure(s), act(s), or

          material(s) in the Accused Instrumentality that performs the claimed

          function;

       (d) For each claim alleged to have been indirectly infringed, an

          identification of any direct infringement and a description of the acts

          of the alleged indirect infringer that contribute to or are inducing that

          direct infringement. Insofar as alleged direct infringement is based on

          joint acts of multiple parties, the role of each such party in the direct

          infringement must be described;

       (e) Whether each limitation of each asserted claim is alleged to be present

          literally or under the doctrine of equivalents in the Accused

          Instrumentality;




                                        2
 Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 5 of 26 PageID #: 73




           (f) For any patent that claims priority to an earlier application, the

              priority date to which each asserted claim is alleged to be entitled;

           (g) If a party claiming patent infringement wishes to preserve the right to

              rely, for any purpose, on the assertion that its own or its licensee’s

              apparatus, product, device, process, method, act, or other

              instrumentality practices the claimed invention, the party shall

              identify, separately for each asserted claim, each such apparatus,

              product, device, process, method, act, or other instrumentality that

              incorporates or reflects that particular claim;

           (h) The timing of the point of first infringement, the start of claimed

              damages, and the end of claimed damages; and

           (i) If a party claiming patent infringement alleges willful infringement,

              the basis for such allegation.

      4.      Document Production Accompanying Disclosure of Asserted Claims

and Infringement Contentions. Plaintiff shall serve its document production

accompanying its disclosure of asserted claims and infringement contentions on or

before May 8, 2020.

      5.      Invalidity Contentions. Defendants shall serve their invalidity

contentions on or before May 22, 2020.




                                            3
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 6 of 26 PageID #: 74




       (a) The identity of each item of prior art that the party alleges anticipates

          each asserted claim or renders the claim obvious. Each prior art patent

          shall be identified by its number, country of origin, and date of issue.

          Each prior art publication shall be identified by its title, date of

          publication, and, where feasible, author and publisher. Each alleged

          sale or public use shall be identified by specifying the item offered for

          sale or publicly used or known, the date the offer or use took place or

          the information became known, and the identity of the person or entity

          which made the use or which made and received the offer, or the

          person or entity which made the information known or to whom it was

          made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f)

          shall be identified by providing the name of the person(s) from whom

          and the circumstances under which the invention or any part of it was

          derived. For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall

          be identified by providing the identities of the person( s) or entities

          involved in and the circumstances surrounding the making of the

          invention before the patent applicant( s );

       (b) Whether each item of prior art anticipates each asserted claim or

          renders it obvious. If obviousness is alleged, an explanation of why




                                        4
 Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 7 of 26 PageID #: 75




              the prior art renders the asserted claim obvious, including an

              identification of any combinations of prior art showing obviousness;

           (c) A chart identifying specifically where and how in each alleged item of

              prior art each limitation of each asserted claim is found, including for

              each limitation that such party contends is governed by 35 U.S.C. §

              112(f), the identity of the structure(s), act(s), or material(s) in each

              item of prior art that performs the claimed function; and

           (d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness

              under 35 U.S.C. § 112(b ), or lack of enablement or insufficient

              written description under 35 U.S.C. § 112(a) of any of the asserted

              claims.

      6.      Document Production Accompanying Invalidity Contentions.

Defendants shall serve their document production accompanying their invalidity

contentions on or before May 22, 2020.

   7. Amendment to Contentions. Amendment of the Infringement Contentions or

      the Invalidity Contentions may be made only by order of the Court upon a

      timely showing of good cause. Non-exhaustive examples of circumstances

      that may, absent undue prejudice to the non-moving party, support a finding

      of good cause include (a) recent discovery of material prior art despite

      earlier diligent search and (b) recent discovery of nonpublic information



                                            5
 Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 8 of 26 PageID #: 76




      about the Accused Instrumentality which was not discovered, despite

      diligent efforts, before the service of the Infringement Contentions. The duty

      to supplement discovery responses does not excuse the need to obtain leave

      of the Court to amend contentions.

      8.     Joinder of Other Parties and Amendment of Pleadings. All motions to

join other parties, and to amend or supplement the pleadings shall be filed on or

before August 14, 2020.

      9.     Discovery.

             (a)   Discovery Cut Off. All fact discovery shall be initiated so that

             it will be completed on or before November 20, 2020.

             (b)   Document Production. Document production shall be

             substantially complete by October 16, 2020. The parties shall utilize

             the patent numbers as search terms within the files of three custodians

             to be identified by agreement of the parties. The parties are not

             permitted to serve any requests for production, and there is no need

             for any requests for production to be served in order to require the

             parties to run the patent numbers as search terms.

             (c)   Requests for Admission. The parties are not permitted to serve

             requests for admission.




                                          6
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 9 of 26 PageID #: 77




          (d)      Interrogatories. Each party shall be required to respond to no

          more than five interrogatories, including contention interrogatories,

          with the subject matter for these interrogatories being limited to the

          ’487 and ’176 patents.

          (e)      Depositions. Each party will produce one 30(b)(6) witness for a

          deposition, with not more than ten topics for the deposition served on

          each party and all topics limited to the ’487 and ’176 patents.

                  i.      Limitation on Hours for Deposition Discovery. The

          deposition of the 30(b)(6) witness for each party will be limited to a

          total of no more than two hours.

                ii. Location of Depositions. Any party or representative (officer,

                   director, or managing agent) of a party filing a civil action in

                   this District Court must ordinarily be required, upon request, to

                   submit to a deposition at a place designated within this District.

                   Exceptions to this general rule may be made by order of the

                   Court or by agreement of the parties. A defendant who becomes

                   a counterclaimant, cross-claimant, or third-party plaintiff shall

                   be considered as having filed an action in this Court for the

                   purpose of this provision.




                                          7
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 10 of 26 PageID #: 78




   10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and

      concise statements of fact. The Court will ignore any assertions of

      controverted facts and controverted legal principles not supported by a

      pinpoint citation to, as applicable: the record, an attachment or exhibit,

      and/or case law or appropriate legal authority. See United States v. Dunkel,

      927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in

      briefs.”).

      11.       Application to Court for Protective Order. This case will be governed

by the protective order entered by this Court in the Previously Consolidated Case

(D.I. 59).

      12.       Disputes Relating to Discovery Matters and Protective Orders. Should

counsel find they are unable to resolve a dispute relating to a discovery matter or

protective order, the parties shall contact the Court’s Case Manager to schedule an

in-person conference/argument.

             (a) Unless otherwise ordered, by no later than 72 hours prior to the

                conference/argument, the party seeking relief shall file with the Court

                a letter, not to exceed three pages, outlining the issues in dispute and

                the party’s position on those issues. The party shall submit as

                attachments to its letter (1) an averment of counsel that the parties

                made a reasonable effort to resolve the dispute and that such effort



                                             8
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 11 of 26 PageID #: 79




               included oral communication that involved Delaware counsel for the

               parties, and (2) a draft order for the Court’s signature that identifies

               with specificity the relief sought by the party. The party shall file

               concurrently with its letter a motion that in no more than one

               paragraph sets forth the relief sought.

            (b) By no later than 48 hours prior to the conference/argument, any party

               opposing the application for relief may file a letter, not to exceed three

               pages, outlining that party’s reasons for its opposition.

            (c) Two hard copies of the parties' letters and attachments must be

               provided to the Court within one hour of e-filing the document(s). The

               hard copies shall comply with paragraphs 10 and 14 of this Order.

            (d) If a motion concerning a discovery matter or protective order is filed

               without leave of the Court that does not comport with the procedures

               set forth in this paragraph, the motion will be denied without prejudice

               to the moving party's right to bring the dispute to the Court through

               the procedures set forth in this paragraph.

      13.      Papers Filed Under Seal. When filing papers under seal, counsel shall

deliver to the Clerk an original and two copies of the papers. A redacted version of

any sealed document shall be filed electronically within seven days of the filing of

the sealed document.



                                             9
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 12 of 26 PageID #: 80




      14.    Hard Copies. The parties shall provide to the Court two hard copies of

all letters filed pursuant to paragraph 12 of this Order, all briefs, and any other

document filed in support of any such letters and briefs (i.e., the concise statement

of facts filed pursuant to paragraph 20 of this Order, appendices, exhibits,

declarations, affidavits, etc.). This provision also applies to papers filed under seal.

Exhibits and attachments shall be separated by tabs. Each exhibit and attachment

shall have page numbers of some sort such that a particular page of an exhibit or

attachment can be identified by a page number. The parties shall take all practical

measures to avoid filing multiple copies of the same exhibit or attachment. The

parties should highlight the text of exhibits and attachments they wish the Court to

read. The parties are encouraged to include in an exhibit or attachment only the

pages of the document in question that (1) identify the document (e.g., the first

page of a deposition transcript or the cover page of a request for discovery) and (2)

are relevant to the issue(s) before the Court.

      15.    Claim Construction Issue Identification. On or before June 5, 2020,

the parties shall exchange a list of those claim term(s)/phrase(s) that they believe

need construction and their proposed construction of those term(s)/phrase(s). This

document will not be filed with the Court. Subsequent to exchanging that list, the

parties shall meet and confer to prepare a Joint Claim Construction Chart to be

filed no later than June 19, 2020. The Joint Claim Construction Chart, in Word



                                           10
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 13 of 26 PageID #: 81




format, shall be e-mailed simultaneously with filing to cfc civil@ded.uscourts.gov.

The text for the Joint Claim Construction Chart shall be 14-point and in Times

New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and

should include each party’s proposed construction of the disputed claim language

with citation(s) only to the intrinsic evidence in support of their respective

proposed constructions. A separate text-searchable PDF of each of the patent(s) in

issue shall be submitted with this Joint Claim Construction Chart. In this joint

submission, the parties shall not provide argument. Each party shall file

concurrently with the Joint Claim Construction Chart a “Motion for Claim

Construction” that requests the Court to adopt the claim construction position(s) of

that party set forth in the Joint Claim Construction Chart. The motion shall not

contain any argument and shall simply state that the party “requests that the Court

adopt the claim construction positions] of [the party] set forth in the Joint Claim

Construction Chart (D.I. [ ]).”

      16.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its

opening brief on claim construction, not to exceed 5,500 words, on July 2, 2020.

The Defendant shall serve, but not file, its answering brief, not to exceed 8,250

words, on July 16, 2020. The Plaintiff shall serve, but not file, its reply brief, not

to exceed 5,500 words, on July 24, 2020. The Defendant shall serve, but not file,



                                          11
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 14 of 26 PageID #: 82




its sur-reply brief, not to exceed 2,750 words, on July 31, 2020. The text for each

brief shall be 14-point and in a Times New Roman or similar typeface. Each brief

must include a certification by counsel that the brief complies with the type and

number limitations set forth above. The person who prepares the certification may

rely on the word count of the word-processing system used to prepare the brief.

         No later than August 7, 2020, the parties shall file a Joint Claim

Construction Brief. The parties shall copy and paste their untitled briefs into one

brief, with their positions on each claim term in sequential order, in substantially

the form below.

                      JOINT CLAIM CONSTRUCTION BRIEF

   I.       Agreed-upon Constructions

   II.      Disputed Constructions

         A. [TERM 1]

            1.   Plaintiff’s Opening Position
            2.   Defendant’s Answering Position
            3.   Plaintiff’s Reply Position
            4.   Defendant’s Sur-Reply Position

         B. [TERM 2]

            1.   Plaintiff’s Opening Position
            2.   Defendant’s Answering Position
            3.   Plaintiff’s Reply Position
            4.   Defendant’s Sur-Reply Position




                                            12
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 15 of 26 PageID #: 83




Etc. The parties need not include any general summaries of the law relating to

claim construction. If there are any materials that would be submitted in an

appendix, the parties shall submit them in a Joint Appendix. Citations to intrinsic

evidence shall be set forth in the Joint Claim Construction Brief. Citations to

expert declarations and other extrinsic evidence may be made in the Joint Claim

Construction Brief as the parties deem necessary, but the Court will review such

extrinsic evidence only if the Court is unable to construe the disputed claim terms

based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1584 (Fed. Cir. 1996). Declarations shall not contain legal argument or be

used to circumvent the briefing word limitations imposed by this paragraph. The

Joint Claim Construction Brief and Joint Appendix shall comply with paragraphs

10 and 14 of this Order.

      17.    Meet and Confer Confirmation and Amended Claim Chart. On or

before August 14, 2020, local and lead counsel for the parties shall meet and

confer and thereafter file an Amended Joint Claim Construction Chart that sets

forth the terms that remain in dispute. During the meet and confer, the parties shall

attempt to reach agreement on any disputed terms where possible and to narrow the

issues related to the remaining disputed terms. The parties shall file with the

Amended Joint Claim Construction Chart a letter that identifies by name each

individual who participated in the meet and confer, when and how (i.e., by



                                          13
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 16 of 26 PageID #: 84




telephone or in person) the meet and confer occurred, and how long it lasted. If no

agreements on constructions have been reached or if no dispute has been narrowed

as a result of the meet and confer, the letter shall so state and the parties need not

file an Amended Joint Claim Construction Chart.

      18.    Hearing on Claim Construction. Beginning at 9 a.m. on

August/September __, 2020, the Court will hear argument on claim construction.

Absent prior approval of the Court (which, if it is sought, must be done so by joint

letter submission no later than the date on which answering claim construction

briefs are due to be served), the parties shall not present testimony at the argument,

and the argument shall not exceed a total of three hours.

      19.    Disclosure of Expert Testimony.

             (a)    Expert Reports. For the party who has the initial burden of

      proof on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

      expert testimony is due on or before December 18, 2020. The supplemental

      disclosure to contradict or rebut evidence on the same matter identified by

      another party, including evidence of secondary considerations and objective

      indicia of non-obviousness, is due on or before January 29, 2021. Reply

      expert reports for from the party with the initial burden of proof are due on

      or before March 5, 2021. No other expert reports will be permitted without

      either the consent of all parties or leave of the Court. Along with the



                                           14
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 17 of 26 PageID #: 85




     submissions of the expert reports, the parties shall advise of the dates and

     times of their experts’ availability for deposition. Depositions of experts

     shall be completed on or before April 30, 2021.

              (b)    Objections to Expert Testimony. To the extent any objection to

     expert testimony is made pursuant to the principles announced in Daubert v.

     Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal

     Rule of Evidence 702, it shall be made by motion no later than the deadline

     for dispositive motions set forth herein, unless otherwise ordered by the

     Court.

     20.      Case Dispositive Motions.

              (a)    No Early Motions Without Leave. All case dispositive motions

     and the opening briefs and affidavits supporting such motions shall be

     served and filed on or before May 21, 2021. No case dispositive motion

     under Rule 56 may be filed more than ten days before this date without leave

     of the Court.

              (b)    Motions to be Filed Separately. A party shall not combine into

     a single motion multiple motions that rely in whole or in part on different

     facts.

              (c)    Word Limits Combined with Daubert Motion Word Limits.

     Each party is permitted to file as many case dispositive motions as desired;



                                          15
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 18 of 26 PageID #: 86




     provided, however, that each SIDE will be limited to a combined total of

     10,000 words for all opening briefs, a combined total of 10,000 words for all

     answering briefs, and a combined total of 5,000 words for all reply briefs

     regardless of the number of case dispositive motions that are filed. In the

     event that a party files, in addition to a case dispositive motion, a Daubert

     motion to exclude or preclude all or any portion of an expert’s testimony, the

     total amount of words permitted for all case dispositive and Daubert motions

     shall be increased for each SIDE to 12,500 words for all opening briefs,

     12,500 words for all answering briefs, and 6,250 words for all reply briefs.

     The text for each brief shall be 14-point and in Times New Roman or a

     similar typeface. Each brief must include a certification by counsel that the

     brief complies with the type and number limitations set forth above. The

     person who prepares the certification may rely on the word count of the

     word-processing system used to prepare the brief.

           (d)    Concise Statement of Facts Requirement. Any motion for

     summary judgment shall be accompanied by a separate concise statement

     detailing each material fact as to which the moving party contends that there

     are no genuine issues to be tried that are essential for the Court’s




                                        16
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 19 of 26 PageID #: 87




      determination of the summary judgment motion (not the entire case).1 A

      party must submit a separate concise statement of facts for each summary

      judgment motion. Any party who opposes the motion shall file and serve

      with its opposing papers a separate document containing a single concise

      statement that admits or disputes the facts set forth in the moving party’s

      concise statement, as well as sets forth all material facts as to which it is

      contended there exists a genuine issue necessary to be litigated.

             (e)   Focus of the Concise Statement. When preparing the separate

      concise statement, a party shall reference only the material facts that are

      absolutely necessary for the Court to determine the limited issues presented

      in the motion for summary judgment (and no others), and each reference

      shall contain a citation to a particular affidavit, deposition, or other

      document that supports the party’s interpretation of the material fact.

      Documents referenced in the concise statement may, but need not, be filed in

      their entirety if a party concludes that the full context would be helpful to the

      Court (e.g., a deposition miniscript with an index stating what pages may

      contain key words may often be useful). The concise statement shall

      particularly identify the page and portion of the page of the document


1
 The party must detail each material fact in its concise statement of facts. The
concise statements of facts play an important gatekeeping role in the Court’s
consideration of summary judgment motions.

                                          17
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 20 of 26 PageID #: 88




     referenced. The document referred to shall have relevant portions

     highlighted or otherwise emphasized. The parties may extract and highlight

     the relevant portions of each referenced document, but they shall ensure that

     enough of a document is attached to put the matter in context. If a party

     determines that an entire deposition transcript should be submitted, the party

     should consider whether a miniscript would be preferable to a full-size

     transcript. If an entire miniscript is submitted, the index of terms appearing

     in the transcript must be included, if it exists. When multiple pages from a

     single document are submitted, the pages shall be grouped in a single

     exhibit. Concise statements of fact shall comply with paragraphs 10 and 14

     of this Order.

           (f)    Word Limits for Concise Statement. The concise statement in

     support of or in opposition to a motion for summary judgment shall be no

     longer than 1,750 words. The text for each statement shall be 14-point and in

     Times New Roman or a similar typeface. Each statement must include a

     certification by counsel that the statement complies with the type and

     number limitations set forth above. The person who prepares the

     certification may rely on the word count of the word-processing system used

     to prepare the statement.




                                        18
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 21 of 26 PageID #: 89




             (g)   Affidavits and Declarations. Affidavits or declarations setting

      forth facts and/or authenticating exhibits, as well as exhibits themselves,

      shall be attached only to the concise statement (i.e., not briefs).

             (h)   Scope of Judicial Review. When resolving motions for

      summary judgment, the Court shall have no independent duty to search and

      consider any part of the record not otherwise referenced in the separate

      concise statements of the parties. Further, the Court shall have no

      independent duty to review exhibits in their entirety, but rather will review

      only those portions of the exhibits specifically identified in the concise

      statements. Material facts set forth in the moving party’s concise statement

      will be deemed admitted unless controverted by a separate concise statement

      of the opposing party.

      21.    Applications by Motion. Except as otherwise specified herein, any

application to the Court shall be by written motion. Any non-dispositive motion

should contain the statement required by Local Rule 7.1.1.

      22.    On June __, 2021, the Court will hold a Rule 16(e) final pretrial

conference in Court with counsel beginning at __:__ _.m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later

than 5:00 p.m. _________________________ [21 days before the Pretrial

Conference]. Unless otherwise ordered by the Court, the parties shall comply with



                                          19
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 22 of 26 PageID #: 90




the timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed

joint final pretrial order. The joint pretrial order shall comply with paragraphs 10

and 14 of this Order.

      23.    Motions in Limine. Motions in limine shall not be separately filed.

All in limine requests and responses thereto shall be set forth in the proposed

pretrial order. Each party shall be limited to three in limine requests, unless

otherwise permitted by the Court. Each in limine request and any response shall

contain the authorities relied upon; each in limine request may be supported by a

maximum of three pages of argument and may be opposed by a maximum of three

pages of argument, and the party making the in limine request may add a maximum

of one additional page in reply in support of its request. If more than one party is

supporting or opposing an in limine request, such support or opposition shall be

combined in a single three-page submission (and, if the moving party, a single one-

page reply). No separate briefing shall be submitted on in limine requests, unless

otherwise permitted by the Court. Motions in limine shall comply with paragraphs

10 and 14 of this Order.

      24.    Compendium of Cases. A party may submit with any briefing two

courtesy copies of a compendium of the selected authorities on which the party

would like the Court to focus. The parties should not include in the compendium

authorities for general principles or uncontested points of law (e.g., the standards



                                          20
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 23 of 26 PageID #: 91




for summary judgment or claim construction). An authority that is cited only once

by a party generally should not be included in the compendium. An authority

already provided to the Court by another party should not be included in the

compendium. Compendiums of cases shall not be filed electronically with the

Court, but a notice of service of a compendium of cases shall be filed electronically

with the Court. Compendiums shall comply with paragraph 14 of this Order.

      25.    Jury Instructions, Voir Dire and Special Verdict Forms. Where a case

is to be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties

should file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

instructions, and (iv) special verdict forms no later than 5:00 p.m. on

______________ [21 days before the Pretrial Conference]. The parties shall

submit simultaneously with filing each of the foregoing four documents in Word

format to cfc_civil@ded.uscourts.gov.

      26.    Trial. This matter is scheduled for a five-day trial beginning at 8:30

a.m. on July __, 2021, with the subsequent trial days beginning at 9:00 a.m. Until

the case is submitted to the jury for deliberations, the jury will be excused each day

at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of

hours in which to present their respective cases.

      27.    ADR Process. This matter is referred to a magistrate judge to explore

the possibility of alternative dispute resolution.



                                            21
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 24 of 26 PageID #: 92




______________________
The Honorable Colm F. Connolly
United States District Court Judge




                                     22
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 25 of 26 PageID #: 93




                                    Exhibit A

  #                           Event                         Proposed Date
  1.    Deadline for initial disclosures pursuant to         April 10, 2020
        Delaware Standard for Discovery Rule 3 and
        Federal Rule of Civil Procedure 26(a)(1)
  2.    Deadline for identification of the accused           April 17, 2020
        product(s), asserted patent(s), and production of
        file history of each asserted patent
  3.    Deadline for production of core technical            April 24, 2020
        documents relating to the accused product(s)
  4.    Deadline for disclosure of asserted claims and        May 8, 2020
        infringement contentions and accompanying
        document production
  5.    Deadline for invalidity contentions and              May 22, 2020
        accompanying document production
  6.    Deadline to exchange claim term(s)/phrase(s)          June 5, 2020
        and proposed constructions
  7.    Deadline to submit joint claim construction chart    June 19, 2020
  8.    Deadline to serve Plaintiff’s opening claim           July 2, 2020
        construction brief
  9.    Deadline to serve Defendants’ answering claim        July 16, 2020
        construction brief
  10.   Deadline for joinder of other parties and           August 14, 2020
        amendment of pleadings
  11.   Deadline to serve Plaintiff’s reply claim            July 24, 2020
        construction brief
  12.   Deadline to serve Defendants’ sur-reply claim        July 31, 2020
        construction brief
  13.   Deadline to file joint claim construction brief     August 7, 2020
  14.   Deadline for substantial completion of document     October 16, 2020
        production




                                         1
Case 1:19-cv-02202-CFC Document 18 Filed 03/31/20 Page 26 of 26 PageID #: 94



  15.   Claim construction hearing                         August/September __,
                                                                   2020
  16.   Fact discovery cut-off                              November 20, 2020
  17.   Deadline for disclosure of expert testimony for     December 18, 2020
        the party who has the initial burden of proof on
        the subject matter
  18.   Deadline for supplemental disclosure to              January 29, 2021
        contradict or rebut evidence on the same matter
        identified by another party
  19.   Deadline for reply expert reports from the party      March 5, 2021
        with the initial burden of proof
  20.   Expert discovery cut-off                              April 30, 2021
  21.   Deadline to file Daubert motions                      May 21, 2021
  22.   Pretrial conference                                   June __, 2021
  23.   Trial                                                 July __, 2021




                                        2
